          Case 1:21-cv-00108-VEC Document 15
                                          14 Filed 04/16/21 Page 1 of 1



                                                                                 USDC SDNY
                           CILENTI & COOPER, PLLC                                DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                       ATTORNEYS AT LAW

MEMO ENDORSED
                                                                                 DOC #:
                                            10 Grand Central
                                       155 East 44th Street – 6th Floor          DATE FILED: 4/16/2021
                                        New York, New York 10017
                                                   _____
                                         Telephone (212) 209-3933
                                         Facsimile (212) 209-7102


                                                            April 16, 2021

                                                            MOTION FOR EXTENSION OF
                                                            TIME TO FILE MOTION

 BY ECF

 Honorable Valerie Caproni, U.S.D.J.
 United States District Court
 Southern District of New York
 Thurgood Marshall Courthouse
 40 Foley Square
 New York, New York 10007

           Re:     Mario Altagracia v. Fer’s Cleaners II Corp., et. al.
                   Case No. 21 Civ. 108 (VEC)

 Dear Judge Caproni,

        We are counsel to the plaintiff and we write with reference to the court’s order dated
 April 2, 2021 [Docket 10] and respectfully request two (2) weeks to file the motion for
 default pursuant to the court’s individual practices. One prior request for an extension was
 granted, to allow the defendants additional time to respond to the complaint. Having failed to
 do so, we asked the Clerk of Court to enter a notation of default, which was entered today.
 We now request two (2) weeks to prepare and file the appropriate motion, by the end of this
 month.

        No pending deadlines will be affected. Thank you for your consideration of this case.

                                                 Respectfully submitted,
                                                 /s/ Peter H. Cooper
                                                 Peter H. Cooper Application GRANTED.
                                                                          SO ORDERED.
 cc:    All defendants (by Mail)


                                                                                                4/16/2021
                                                                          HON. VALERIE CAPRONI
                                                                          UNITED STATES DISTRICT JUDGE
